Citation Nr: 1452580	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which continued the 50 percent disability rating for PTSD.  

In September 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period, PTSD was productive of no more than occupational and social impairment with deficiencies in most areas including work, judgment, thinking, and mood due to symptoms including recurrent nightmares; suicidal ideation; impaired judgment; poor concentration; anxiety; social isolation; sleep impairment; and depression with no delusions, hallucinations, grossly inappropriate behavior, or persistent danger to himself or others.




CONCLUSION OF LAW

The criteria for a rating of 70 percent, and no higher, for PTSD has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In August 2010, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim for an increased rating, what actions he needed to undertake, and how VA would assist him in developing his claim.  The August 2010 VCAA notice was issued to the Veteran prior to the October 2010 rating decision from which the instant appeal arises.  The increased rating issue on appeal was readjudicated in the April 2012 statement of the case (SOC) and the September 2012, May 2013, and June 2013 supplemental statements of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA examinations in August 2010 and May 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran has questioned the adequacy of the 2010 examination, the August 2010 and May 2013 examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

All relevant documentation, including VA and private treatment records, has been secured.  All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claim decided below.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above. 

Disability Rating Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, entitlement to compensation already has been established for a right knee disability and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. 

The Veteran is in receipt of a 50 percent rating for PTSD rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to the rating criteria under Diagnostic Code 9411, a 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting oneself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Disability Rating Analysis

The Veteran asserts that his PTSD is worse than the current evaluation contemplates and that a higher rating is warranted. 

The rating criteria for the Veteran's PTSD are noted above.  Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD disability more nearly approximates the criteria for a 70 percent rating. 
The Veteran underwent two VA examinations regarding his PTSD.  In the August 2010 VA examination report, the Veteran reported increasing flashbacks, waking in the middle of the night, and occasional passive suicidal ideation, without intent, plan, or method.  Mental status examination revealed subdued, dysphoric and angry mood, blunted affect, normal rate and rhythm of speech, excellent hygiene, and cooperative manner.  Memory was intact and insight was good.  No hallucinations or delusions were reported and though processes were goal directed.  The other symptoms reported included feeling depressed, empty, fatigued, hopelessness and psychomotor agitation.  The examiner commented that overall, the Veteran had made a mixed adjustment since his last VA examination to the extent that there were continuing indications of PTSD related behavior control problems, subjective unhappiness, and family dysfunction.  He further noted that the Veteran continues to have moderate to severe symptoms.  

Additionally, it was noted that the Veteran has depressive disorder resulting from the chronic course of his PTSD.  The examiner also stated that the Veteran's quality of life has continued to reduce his reliability and productivity because of PTSD related depression, sleep disturbance, impaired judgment, occasional panic, disturbance in motivation, and distress on a nearly daily basis.  He further stated that the Veteran's PTSD symptoms affect his ability to perform work tasks associated with employment including difficulty working in social situations, frequent problems with concentration, poor judgment and insight when he becomes irritable and angry, impaired ability to communicate and interact with others, and significant difficulty adapting to stressful work situations.  It was also noted that the Veteran's severe sleep impairment and frequent nightmares contribute to his problems with irritability.  The examiner indicated that the Veteran continues to be unemployed in large part because of PTSD-related irritability, poor impulse control, poor judgment, and difficulties in social situations.  Lastly, the examiner stated that the Veteran's PTSD symptoms affect his ability to function in social situations because he is frequently irritable and socially isolated, noting that his sleep impairment and frequent nightmares contribute to his social isolation.  The GAF score at that time was 50.

In a May 2013 VA examination report, the symptoms reported were depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner also noted that the Veteran was generally calm, but the Veteran stood briefly and walked around appearing mildly agitated.  The Veteran was noted to be mildly circumstantial and he spoke with military references, but he denied hallucinations and obsessive- compulsive thoughts or behaviors.  He reported having vague suicidal thoughts when he feels more depressed.  The Veteran mood was depressed and anxious.  The Veteran's affect was "serious and variably anxious."  The examiner noted that he could not establish any significant change for the better or worse in that most recent contact with his psychiatrist indicated improvement in some areas and not others.  Specifically there was no improvement in the Veteran's hypervigilance, startle response, and irritability.  The GAF score at that time was 51.

Review of the Veteran's VA outpatient treatment records and lay statements of record reflects similar symptomatology and consistent GAF scores.

During the September 2013 hearing, the Veteran testified that he that he did not socialize because of his PTSD and that he was unable to get along with coworkers and was asked to leave his job.  He indicated that he was able to maintain a relationship with his wife but that they had sought counseling.  He indicated that he had participated in group therapy at the VA but had stopped going because the group had become too large.  He indicated that he hoped to get involved with a small group.  

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a 70 percent rating, and no higher, have been met.  Specifically, the Veteran was noted the have difficulty in adapting to stressful situations, poor judgment, poor impulse control, irritability, depression, and some thoughts of suicide.  Although the examiner characterized the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity, the Veteran's symptoms of PTSD have been of such severity that they more nearly approximate the criteria for the next higher (70 percent) rating.  The records shows occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking, and mood due to symptoms such as suicidal ideation; irrelevant speech; depression; irritability; and difficulty in adapting to stressful circumstances (including work or a work-like setting).  The 2010 VA examination report reflects that the Veteran's PTSD symptoms interfere with work and social functioning, and the 2013 VA examination report notes no significant change.  In addition, the Veteran's GAF scores have ranged from moderate to severe range.  Therefore the Board finds that a rating of 70 percent is warranted.  

The Board has considered whether a 100 percent schedular rating is warranted.  The Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran's symptoms produce total occupational and social impairment.  The Veteran does suffer from nightmares and sleep impairment, but this is specifically listed under the criteria for a 30 percent rating.  Occupational impairment with reduced reliability and productivity due to symptoms such as disturbance of motivation and mood (depression), difficulty in establishing and maintaining relationships, impaired judgment, and disturbances of motivation and mood are specifically contemplated in the 50 percent rating criteria.  The Veteran's suicidal ideation, irritability, poor judgment, irrelevant speech, continuous depression affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances are contemplated under the 70 percent PTSD rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Moreover, the Board notes that the Veteran's GAF scores in the moderate to severe range for assessing PTSD symptoms do not warrant a 100 percent schedular rating.  

The record does not establish, and the Veteran has not advanced, that his PTSD disability picture encompassed symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to place, and memory loss for names of close relatives, own occupation, or own name.  The evidence does not show that the symptoms are productive of total occupational and social impairment, given that he is able to maintain some personal relationships and attend counseling.  

The weight of the evidence shows that the Veteran continues to be able to perform activities of daily living.  Also, although the Veteran endorsed suicidal ideation, the notes stated that he had no plan and no intention of acting on this.  Thus the Veteran has not demonstrated "persistent danger of hurting self or others" as contemplated by the 100 percent rating criteria.  For these reasons, the Board finds that a rating in excess of 70 percent is not warranted. 

In sum, the Board finds that the weight of the lay and medical evidence of record, including the assigned GAF scores, demonstrates occupational and social impairment in most areas, due to such symptoms as: suicidal ideation, speech intermittently irrelevant, depression, impaired impulse control, and difficulty adapting to stressful circumstances.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Given these findings, a 70 percent rating, and no higher, is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extra-schedular rating for PTSD under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass significant occupational and social impairment and symptoms which falls squarely within the diagnostic criteria for a 70 percent evaluation for all relevant periods. 

As discussed above, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas including work, judgment, thinking, and mood due to symptoms including recurrent nightmares  suicidal ideation; depression; disturbed mood; irritability, poor judgment, sleep impairment; and no delusions, hallucinations, grossly inappropriate behavior, or persistent danger to himself or others.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  Here, score ranging from 50-51 reflect moderate to severe symptomatology.  For these reasons, the Veteran's PTSD has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited. 

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, given that the Veteran is only service connected for one disability, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

An increased rating of 70 percent, but no higher, is granted for the Veteran's service-connected PTSD.

REMAND

Entitlement to TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the pendency of this appeal, the Veteran has asserted that his service-connected disability renders him unemployable.  A TDIU is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  During the September 2013 Board hearing, the Veteran indicated that he was claiming TDIU and stated that he was not able to get along with coworkers.  

Taking Rice into consideration, the Board is construing this statement in the September 2013 hearing to be a new claim for TDIU.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  Moreover, a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disability.  Friscia v. Brown, 7 Vet. App. 294 (1994). Additionally, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  Therefore, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be acquired.  

Given the increase to a 70 percent rating for the Veteran's PTSD, the rating meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  Although the August 2010 and May 2013 VA examiner indicated that the Veteran only had occupational and social impairment with reduced reliability and productivity as a result of his PTSD, an additional opinion is needed to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disability in consideration of his work experience and prior education and training.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the appropriate VCAA notice relating to a claim for TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to TDIU.

2.  Afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability.  The entire claims file must be provided to the examiner.

The examiner should review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) or to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered. 

3.  Thereafter, the remaining issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


